Citation Nr: 1530441	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a pancreatic cyst, claimed as secondary to exposure to asbestos.

3.  Entitlement to service connection for a liver cyst, claimed as secondary to exposure to asbestos.

4.  Entitlement to service connection for a renal cyst, claimed as secondary to exposure to asbestos.

5.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	James McElfresh, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the service connection claims on appeal.  This case is also on appeal from a September 2013 rating decision that granted service connection for COPD.  The rating decision assigned an initial noncompensable evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a March 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he underwent private surgical repair of the left knee about 15 years earlier.  He stated that the left knee condition could have been work-related, as he was on and off equipment all the time while working for Salt Lake City at the airport and the knee had a big knot on the side and flared-up.  

The record before the Board does not contain any corresponding treatment records.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  In addition, any workers' compensation records would also be relevant.  Thus, this claim requires additional development.  

The Veteran contends that his pancreatic cyst, liver cyst and renal cyst are due to exposure to asbestos during active duty.  The Veteran also testified during that hearing that his private treating physician, Dr. C. P. H., informed him that the asbestos had spread throughout his body and caused his pancreatic cyst, liver cyst and renal cyst.  In this regard, the Board points out that the September 2013 rating decision that granted service connection for COPD noted that the Veteran's active duty job titles included fireman (FN) and engineman (EN3).  The rating decision noted that these job titles were indicative of probable to highly probable exposure to asbestos during his service in the Navy.  The rating decision also noted that in a November 2012 report, Dr. C. P. H. concluded that the Veteran had lung disease from exposure to asbestos while in the Navy.  The code sheet of the September 2013 rating decision identifies the disability as "COPD [asbestos]."  

The Veteran's testimony raises the possibility that his pancreatic cyst, liver cyst and renal cyst are due to exposure to asbestos during active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The most recent VA examination for the Veteran's service-connected COPD was conducted in June 2013.  Pulmonary function testing (PFT) revealed FEV-1/FVC of 81% and FEV-1 of 86.5%.  A February 2015 treatment record from Dr. C. P. H. relates that restriction on PFTs was 70 percent of predicted.  

Given the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected COPD on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain and associate with the record all outstanding medical records concerning left knee surgery approximately 15 years ago. 

2.  After obtaining any necessary authorization, obtain and associate with the record any and all outstanding workers' compensation records concerning left knee surgery approximately 15 years ago.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any pancreatic cyst, liver cyst and renal cyst that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current pancreatic cyst, liver cyst or renal cyst is causally related to exposure to asbestos during active duty.  

The examiner is requested to provide a rationale for any opinion expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected COPD.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the COPD.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




